



COURT OF APPEAL FOR ONTARIO

CITATION: Greensides v. Kawartha Lakes (City), 2018 ONCA 1056

DATE: 20181219

DOCKET: C64967

Strathy C.J.O., Lauwers and Zarnett JJ.A.

BETWEEN

James Greensides

Plaintiff (Appellant)

and

The City of Kawartha Lakes and
Her Majesty the Queen in Right of Ontario

Defendant (Respondent)

Sergio Grillone, for the appellant

Ananthan Sinnadurai, for the respondent

Heard: December 17, 2018

On appeal from the order of Justice Edward M. Morgan of
    the Superior Court of Justice, dated January 16, 2018, with reasons reported at
    2018 ONSC 359.

APPEAL BOOK ENDORSEMENT

[1]

No one appearing for the appellant. Counsel for the respondent advises that
    he has been informed by counsel for the appellant that a Notice of Abandonment
    is to be filed. The appeal is dismissed as abandoned.


